DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 6-12, 16 and 18-21 are pending in this application, Claims 16 and 21 are acknowledged as withdrawn, Claims 1, 3, 6-12 and 18-20 were examined on their merits.

The objection to the Specification because the abstract of the disclosure is too short to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details has been withdrawn due to the Applicant’s amendments to the Abstract filed 07/12/2022.

The rejection of Claims 9-11 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 07/12/2022.



The advisement that should claim 2 be found allowable, claim 17 will be
objected to under 37 CFR 1.75 as being a substantial duplicate thereof has been withdrawn due to the Applicant’s cancellation of the claims in the amendments filed 07/12/2022.

The objection to Claim 20 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claim filed 07/12/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 07/12/2022, with respect to the above objections/rejections have been fully considered and are persuasive.  The above objections/rejections have been withdrawn. 

Claim Objections

Claims 1 and 9-11 are objected to because of the following informalities:  The hyphens in the numerical ranges should be limited to only a single hyphen.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 now recites, “the aerosol spray according to claim 1, wherein the content thereof consists of at least 50 wt% propellant, 1-20 wt% siloxanes, 1-20 wt% viable, dormant, probiotic bacterial strains, 0.1-5 wt% anti-sedimentation and/or anti-agglomeration agents, and wherein the aerosol spray further comprises 0-5 wt% other excipients”.  The closed “consisting of” language precludes the presence of any additional components, such as the claimed other excipients.  The mixture of closed “consisting of” language followed by open “comprising” language renders indefinite the claimed scope.  Claims 10 and 11 contain similar mixing of closed and open language and are rejected under the same rationale as set forth with regard to Claim 9.



Claim 20 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 depends from now cancelled Claim 5.  For purposes of examination, the Claim has been interpreted as depending from Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Spigelman et al. (US 2008/0107699 A1), of record, in view of Farmer (US 2003/0003107 A1), of record, and Perrota (2013), as evidenced by Pubchem (2022), of record, and Reade (2022).





Spigelman et al. teaches a composition applicable to a surface susceptible to contamination by a pathogenic microorganism comprising:  one or more viable probiotic
microorganisms constituting 10-90 wt.% (Pg. 7, Claims 14, 17, 19 and 24 and overlapping the claimed range of Claims 1 and 9), wherein a plurality of different probiotic organisms/strains may be used in the composition (Pg. 2, Paragraph [0014] and Paragraph [0017]).

The reference further teaches a lotion embodiment of the composition which contains 0.5 wt.% of the volatile linear siloxane dimethicone (Pg. 3, Paragraph [0032]).

The reference further teaches an embodiment wherein the composition may be in the form of an aerosol spray (Pg. 3, Paragraph [0028]).

With regard to Claim 1, the reference teaches the composition may be in the form of an emulsion, powder or suspension (Pg. 3, Paragraph [0028]).

With regard to Claim 1, the reference teaches that the probiotic microorganisms may be in a spore form (Pg. 3, Paragraph [0027] or dormant consistent with the Specification as published at Paragraph [0030]) and wherein the probiotic bacteria may be lactic acid (lactobacillus) bacteria (Paragraph [0017]).



With regard to Claims 6, 7 and 9, the reference teaches wherein the composition can contain an anti-caking agent in an amount of from approximately 1-95 wt.% (overlapping the claimed range in Claim 9), which may the anti-sedimentation/anti-agglomeration agent amorphous silica (Pg. 4, Paragraph [0041]).  Amorphous silica is a synonym for fumed silica (see Reade, Pg. 2, Line 11).

With regard to Claim 8, the reference teaches wherein the composition can include an antioxidant, a moisturizer (Pg. 4, Paragraph [0048]) selected according to the intended use or administration route of the composition or an excipient to facilitate administration of the composition (Pg. 4, Paragraph 0044)].

With regard to Claim 12, the reference further teaches an embodiment wherein the composition contains 0.10 wt.% (and therefore falling within the definition of “substantially free” as set forth in the Specification, as published, at Pg. 5, Paragraph [0053]) the preservative disodium EDTA (Pg. 3, Paragraph [0031] and Pg. 4, Paragraph [0045]).

With regard to Claim 18, the reference teaches that the probiotic microorganisms may be in a spore form (Pg. 3, Paragraph [0027] or dormant consistent with the Specification as published at Paragraph [0030]) and wherein the probiotic bacteria may be lactic acid (lactobacillus) bacteria (Paragraph [0017]).

Spigelman et al. does not teach wherein the composition comprises a liquefied gas propellant under pressure, as required by Claim 1.

Farmer teaches a probiotic aerosol spray containing bacteria spores (thus viable) which is formulated as a powder and comprises the hydrocarbon isobutane (shipped as a liquefied gas under its vapor pressure, see Pubchem) or other well-known propellant, and an alternative manual pump formulation without propellant (indicative that the aerosol embodiment is pressurized) (Pg. 17, Paragraphs [0181] and [0183]).

Perrota teaches a compressed air (aerosolized) lotion composition containing the volatile linear siloxane dimethicone as a moisturizer (Pg. 1, Lines 5-8).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to combine the separately taught probiotic and dimethicone lotion, and aerosol spray non-lotion embodiments of the Spigelman et al. into a single embodiment because the only difference between the prior art and the claimed invention is the lack of the actual combination of the separate elements into a single prior art reference.  The ordinary artisan could have combined the probiotic lotion containing dimethicone moisturizer of Spigelman et al. and aerosol delivery thereof by known methods, that is, Perrota teaches that lotions may be delivered as an aerosol. 


In combination, each element merely performs the same function as it does separately, that is, the probiotic would inhibit contamination by pathogenic microorganisms, the dimethicone would still function as a moisturizer and the aerosol would function as a delivery means for the lotion composition.  The ordinary artisan would have recognized these results as predictable given that Spigelman et al. also teaches aerosol probiotic embodiments and the aerosol delivery of lotions was known in the art prior to the effective filing date of the claimed invention. Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to obtain a single aerosol probiotic/dimethicone composition.  There would have been a reasonable expectation of success in making this combination because probiotic/dimethicone lotion compositions were known in the art prior to the effective filing date of the claimed invention, and lotions were known in the art prior to the effective filing date of the claimed invention to be deliverable by aerosol.

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the aerosol probiotic/dimethicone
lotion composition of Spigelman et al. and Perrota to be a suspension because Spigelman et al. teaches the composition may also be in suspension form.  Therefore, it was known in the art that the probiotic composition could be in both lotion and suspension form and the substitution of one form for another would have been predictable.

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution in order to obtain a propellant delivered aerosol probiotic/dimethicone suspension composition.  There would have been a reasonable expectation of success in making this combination because the Spigelman et al. reference discloses that that probiotic compositions may be in both lotion and suspension form. 

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the aerosol probiotic/dimethicone
suspension composition of Spigelman et al. and Perrota to contain a pressurized, liquefied gas propellant as taught by Farmer, and as evidenced by Pubchem, because this is no more than the use of a known technique (pressurized, liquefied gas propellant in probiotic aerosol spray) to improve a similar product (probiotic aerosol spray) in the same way.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to obtain a pressurized propellant delivered aerosol probiotic/dimethicone composition.  There would have been a reasonable expectation of success in making this combination because both the Spigelman et al. and Farmer references are drawn to the same field of endeavor, that is, aerosol probiotic compositions.



Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Spigelman et al. (US 2008/0107699 A1), of record, in view of Farmer (US 2003/0003107 A1), of record, Perrota (2013), and further in view of Henn et al. (US 2014/0147425 A1), of record, as evidenced by Pubchem (2022), of record, and Reade (2022), 

The teachings of Spigelman et al., Farmer and Perrota were discussed above. 

The Examiner notes that Spigelman et al. taught an embodiment wherein the composition contains 0.10 wt.% (and therefore falling within the definition of “substantially free” as set forth in the Specification as published at Pg. 5, Paragraph [0053]) of the preservative disodium EDTA (Pg. 3, Paragraph [0031] and Pg. 4, Paragraph [0045]).

None of the cited references taught an aerosol spray which is substantially free of water, as required by Claim 12.

Henn et al. teaches that removal of water improves long-term bacterial composition storage stability at temperatures elevated above cryogenic (Pg. 14, Paragraph [0099]).



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerosol suspension composition comprising:  one or more viable, dormant/sporulated probiotic lactic acid bacteria, dimethicone and isobutane propellant of Spigelman et al., Perrota and Farmer by removing water from the composition such that the composition is “substantially free” of water as taught by Henn et al. because of the advantageous storage effects of doing so at temperatures above cryogenic.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare a composition of viable, dormant probiotic bacteria which is storage stable at temperatures above freezing.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is, the preparation of bacterial compositions.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Spigelman et al. (US 2008/0107699 A1), of record, in view of Farmer (US 2003/0003107 A1), of record, Perrota (2013) and further in view of Alexander (US 3,964,649), of record, as evidenced by Pubchem (2022), of record, and Reade (2022). 

The teachings of Spigelman et al., Perrota and Farmer were discussed above.

Neither reference taught an aerosol composition wherein the liquefied gas propellant is the hydrocarbon propane, as required by Claim 20.
Alexander teaches a pressurized dispensing device containing a fluid product,
either a dry powder or liquid (Abstract) and wherein a liquified propellant gas for use
therein may be a liquified hydrocarbon, such as propane or isobutane (Column 1, Lines
59-61).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the aerosol suspension composition comprising:  one or more viable, dormant/sporulated probiotic lactic acid bacteria, dimethicone and the hydrocarbon propellant isobutane in a suspension of Spigelman et al., Perrota and Farmer by substitution of the equivalent hydrocarbon propellant propane as taught by Alexander because the substitution of art-recognized equivalents for the same purpose (gas propellants for aerosol compositions) is prima facie obvious.  The MPEP at 2144.06 Il. states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this substitution based on the availability
of liquified hydrocarbon propellants and artisan preference.  There would have been a
reasonable expectation of success in making this substitution because both Farmer and
Alexander teach the use of the same liquefied gas hydrocarbon propellants for use in
aerosol compositions.
Response to Arguments

Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 

The Applicant argues that none of the cited references, alone or combined, teaches or suggests the claimed limitations of a formulation of live bacterial strains in suspension with volatile siloxanes (Remarks, Pg.7, Lines 25-29 and Pg. 8, Lines 1-3).

This is not found to be persuasive for the reasoning provided in the above rejections.  Briefly, Spigelman et al. teaches a composition comprising:  one or more viable probiotic microorganisms, wherein the composition may be in the form of a suspension, and a lotion embodiment of the composition which contains 0.5 wt.% of the volatile linear siloxane dimethicone.    Perrota teaches a compressed air (aerosolized) lotion composition containing the volatile linear siloxane dimethicone as a moisturizer (Pg. 1, Lines 5-8).  Farmer teaches a probiotic aerosol spray which is formulated as a powder and comprises the hydrocarbon isobutane (shipped as a liquefied gas under its vapor pressure, see Pubchem) or other well-known propellant, and an alternative manual pump formulation without propellant (indicative that the aerosol embodiment is pressurized) (Pg. 17, Paragraphs [0181] and [0183]).  Therefore, the combination of the above cited teachings would render obvious the claimed invention as set forth above.


The Applicant argues that the embodiment in Spigelman disclosing dimethicone at Paragraph [0032] is drawn to a moisturizing lotion and the reference does not teach or suggest the use thereof in an aerosol spray, that the formulation is compatible with live bacteria, or a suspension of bacteria and siloxane formulated as an aerosol spray.  Applicant concludes that the ordinary artisan would have no motivation to expect that a siloxane would work in a suspension with live bacteria and formulated as an aerosol spray with an aerosol spray with liquid propellant with a reasonable expectation of success (Remarks, Pg. 8, Lines 4-12 and 22-26).

This is not found to be persuasive for the following reasons, as discussed above, Spigelman et al. teaches a composition comprising one or more viable probiotic microorganisms, wherein the composition may be in the form of a suspension, and an embodiment of the composition which contains the volatile linear siloxane dimethicone.  The Applicant’s citation in Spigelman is drawn to a preferred embodiment wherein probiotic organisms are added to a standard cosmetic formula, which is a lotion.  The embodiment therefore indicates a compatibility between the siloxane and viable probiotic microorganisms.  The teachings of the reference are not limited to preferred embodiments, see MPEP 2123. I. which states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)


The Spigelman et al. reference clearly teaches a composition comprising one or more viable probiotic microorganisms (Pg. 7, Claims 14, 17, 19 and 24); an embodiment wherein the composition may be in the form of an aerosol spray (Pg. 3, Paragraph [0028]) and Perrota teaches that lotions may be delivered via aerosol.  The ordinary artisan therefore could readily envisage wherein a viable probiotic lotion containing siloxane, such as the embodiment of Spigelman, is formulated as an aerosol spray as taught by Perrota.

The Applicant argues that the Examiner has not established a motivation as to why Spigelman could be modified or combined with Farmer to provide a reasonable expectation of success (Remarks, Pg. 8, Lines 13-21 and Lines 24-26).

This is not found to be persuasive for the reasoning provided in the above new rejections, that those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated combine Spigelman et al. with Farmer in order to obtain a pressurized propellant delivered aerosol probiotic/dimethicone composition.  There would have been a reasonable expectation of success in making this combination because both references are drawn to the same field of endeavor, that is, aerosol probiotic compositions.



The Applicant argues that the ordinary artisan would not have followed the Examiner’s suggestion to modify/combine as set forth in the prior action and above, because none of the references teach or suggest inclusion of siloxane with live bacterial strains in an aerosol spray.  Further, Applicant notes that at the time of the effective filing date of the claimed invention aerosol sprays were thought to be incompatible with viable bacteria sprays because of the water component which would require a preservative detrimental to the bacteria (Remarks, Pg. 9, Lines 24-29 and Pg. 10, Lines 1-15).

 This is not found to be persuasive for the following reasons, as discussed above, Spigelman et al. teaches a composition comprising:  one or more viable probiotic microorganisms, wherein the composition may be in the form of a suspension, and a lotion embodiment of the composition which contains 0.5 wt.% of the volatile linear siloxane dimethicone.  The reference further teaches an embodiment wherein the composition may be in the form of an aerosol spray.  Perrota teaches a compressed air (aerosolized) lotion composition containing the volatile linear siloxane dimethicone as a moisturizer (Pg. 1, Lines 5-8).  Farmer teaches a probiotic aerosol spray which is formulated as a powder and comprises the hydrocarbon isobutane (shipped as a liquefied gas under its vapor pressure, see Pubchem) or other well-known propellant, and an alternative manual pump formulation without propellant (indicative that the aerosol embodiment is pressurized) (Pg. 17, Paragraphs [0181] and [0183]).  Therefore, the combination of the above cited teachings would render obvious the claimed invention as set forth above.
The preferred embodiment in the reference is a lotion comprising probiotic organisms.  The embodiment therefore indicates a compatibility between the siloxane and viable probiotic microorganisms.  The ordinary artisan could therefore readily envisage wherein a viable probiotic lotion containing siloxane, such as the embodiment of Spigelman, which is formulated as an aerosol spray.  See for example, the aerosol lotion of Perrotta (2013).  With regard to the composition being substantially free of preservatives, Spigelman also teaches an embodiment wherein the composition contains 0.10 wt.% (and therefore falling within the definition of “substantially free” as set forth in the Specification, as published, at Pg. 5, Paragraph [0053]) the preservative disodium EDTA (Pg. 3, Paragraph [0031] and Pg. 4, Paragraph [0045]).  With regard to the limitation that the composition be substantially free of water, Henn et al. teaches that removal of water improves long-term bacterial composition storage stability at temperatures elevated above cryogenic (Pg. 14, Paragraph [0099]).  Thus, it would have been obvious to the ordinary artisan to modify the aerosol probiotic/siloxane suspension of Spigelman, Perrota and Farmer to remove water so as to be substantially free thereof and motivated to do so as to improve long-term storage stability above freezing temperatures.

The Applicant argues that the Examiner has used improper hindsight and that none of the cited references, even if combined would achieve term storage of viable bacteria in an aerosol spray containing siloxane (Remarks, Pg. 10, Lines 16-29 and Pg. 11, Lines 1-11).  
This is not found to be persuasive for the following reasons, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, Spigelman teaches a composition comprising one or more viable probiotic microorganisms, wherein the composition may be in the form of a suspension, and an embodiment of the composition which contains the volatile linear siloxane dimethicone.  The preferred embodiment in the reference is a lotion comprising probiotic organisms.  The embodiment therefore indicates a compatibility between the siloxane and viable probiotic microorganisms.  The reference clearly teaches an embodiment wherein the composition may be in the form of an aerosol spray.  The ordinary artisan could therefore readily envisage wherein a viable probiotic lotion containing siloxane, such as the embodiment of Spigelman, is formulated as an aerosol spray.  See for example, the aerosol lotion of Perrotta (2013).  
Henn et al. teaches that removal of water improves long-term bacterial composition storage stability at temperatures elevated above cryogenic (Pg. 14, Paragraph [0099]).  Thus, it would have been obvious to the ordinary artisan to modify the substantially preservative free, aerosol probiotic/siloxane suspension of Spigelman and Farmer to remove water so as to be substantially free thereof and motivated to do so to improve long-term storage stability above freezing temperatures.
The Applicant argues that the NJDH, Henn and Alexander references do not remedy the alleged deficiencies of Spigelman in view of Farmer.  Applicant asserts that the Examiner has allegedly mischaracterized the NJDH reference as the reference states this substance is not fumed silica and has no use since it is produced as a by-product (Remarks, Pg. 11, Lines 12-20).

This is not found to be persuasive for the following reasons, the NJDH, Henn and Alexander references were cited as evidentiary references or to address limitations not met by the combination of Spigelman, Perrota and Farmer.  The Examiner’s rationale for a finding of obviousness was presented both in the prior action and above.  Spigelman clearly teaches that the composition may include the anti-caking agent amorphous silica (see Paragraph [0041]).  The Examiner notes that evidentiary reference Reade teaches that amorphous silica is a synonym for the claimed fumed silica.

The Applicant argues that Henn is drawn to the removal of water from a dried culture for preservation not an aerosol spray (Remarks, Pg. 1, Lines 21-24).

This is not found to be persuasive for the following reasons, both Henn and the instant invention are both drawn to the preservation of viable bacteria.  Whether stored as a dried culture or as an aerosol, the ordinary artisan would recognize that the  reference teaching that removal of water is advantageous in improving long term bacterial composition storage at temperatures above freezing would be relevant.
The Applicant argues that Paragraph [0101] of the instant Specification as published, discloses the inclusion of pressurized hydrocarbon propellants increased bacteria survivability, not taught or suggested by the cited references nor expected by the ordinary artisan due to a lack of investigation thereof at the time of filing (Remarks, Pg. 11, Lines 24-29 and Pg. 12, Lines 1-2).

In response to Applicant's argument that inclusion of pressurized hydrocarbon propellants increased bacteria survivability, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this instance, Farmer teaches a probiotic aerosol spray comprising bacteria spores (thus viable) which is formulated as a powder and comprises the hydrocarbon isobutane (shipped as a liquefied gas under its vapor pressure, see Pubchem) or other well-known propellant, and an alternative manual pump formulation without propellant (indicative that the aerosol embodiment is pressurized) (Pg. 17, Paragraphs [0181] and [0183]).   Alexander taught a pressurized dispensing device containing a fluid product, either a dry powder or liquid (Abstract) and wherein a liquified propellant gas for use therein may be a liquified hydrocarbon such as propane or isobutane (Column 1, Lines 59-61).  



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Spigelman, Perrota and Farmer comprising one or more viable, dormant/sporulated probiotic lactic acid bacteria, dimethicone and the hydrocarbon propellant isobutane by substitution of the
equivalent hydrocarbon propellant propane as taught by Alexander because the
substitution of art-recognized equivalents for the same purpose (gas propellants for
aerosol compositions) is prima facie obvious.  Therefore, the prior art (Farmer) suggests the inclusion of pressurized hydrocarbon propellants in viable bacteria compositions, and the increased viability thereof would flow naturally from this suggestion.  There is no requirement in a finding of obviousness that the ordinary artisan recognize advantages which would flow naturally from following the suggestion of the prior art.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        07/20/2022

/NEIL P HAMMELL/           Primary Examiner, Art Unit 1636